Exhibit 10.1

 



CHECKPOINT THERAPEUTICS, INC.

AMENDED AND RESTATED

2015 INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.       GENERAL. The purpose of the Checkpoint Therapeutics, Inc. Amended and
Restated 2015 Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of Checkpoint Therapeutics, Inc. (the “Company”), by linking the
personal interests of employees, officers, directors and consultants of the
Company or any Affiliate (as defined below) to those of Company stockholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

 

1.2       HISTORY. The Plan was originally adopted by the Board on March 3,
2015, and was approved by the stockholders of the Company on the same date. The
Plan was amended and restated by the Board on December 18, 2015, and was further
amended and restated by the Board on April 10, 2017.

 

ARTICLE 2

DEFINITIONS

 

2.1.       DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a)                “Affiliate” means (i) any Subsidiary or Parent, or (ii) an
entity that directly or through one or more intermediaries controls, is
controlled by or is under common control with, the Company, as determined by the
Committee.

 

(b)                “Award” means an award of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Awards, Other Stock-Based Awards, or any other right or interest relating to
Stock or cash, granted to a Participant under the Plan.

 

(c)                “Award Certificate” means a written document, in such form as
the Committee prescribes from time to time, setting forth the terms and
conditions of an Award. Award Certificates may be in the form of individual
award agreements or certificates or a program document describing the terms and
provisions of an Award or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates, and the use of electronic, internet or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

 

(d)                “Beneficial Owner” shall have the meaning given such term in
Rule 13d-3 of the General Rules and Regulations under the 1934 Act.

 

(e)                “Board” means the Board of Directors of the Company.

 



 

 

 

(f)                 “Cause” as a reason for a Participant’s termination of
employment shall have the meaning assigned such term in the employment,
consulting, severance or similar agreement, if any, between such Participant and
the Company or an Affiliate; provided, however, that if there is no such
employment, consulting, severance or similar agreement in which such term is
defined, and unless otherwise defined in the applicable Award Certificate,
“Cause” shall mean any of the following acts by the Participant, as determined
by the Committee: (i) the commission of any act by the Participant constituting
financial dishonesty against the Company or any of its Affiliates (which act
would be chargeable as a crime under applicable law); (ii) the Participant’s
engaging in any other act of dishonesty, fraud, intentional misrepresentation,
moral turpitude, illegality or harassment which would: (A) materially adversely
affect the business or the reputation of the Company or any of its Affiliates
with their respective then-current or prospective customers, suppliers, lenders
and/or other third parties with whom such entity does or might do business; or
(B) expose the Company or any of its Affiliates to a risk of civil or criminal
legal damages, liabilities or penalties; (iii) the willful and repeated failure
by the Participant to follow the lawful directives of the Board or the
Participant’s supervisor; (iv) any material misconduct, material violation of
the Company’s written policies, or willful and deliberate non-performance of
duty by the Participant in connection with the business affairs of the Company
or any of its Affiliates; or (v) the Participant’s material breach of any
employment, severance, non-competition, non-solicitation, confidential
information, or restrictive covenant agreement, or similar agreement, with the
Company or an Affiliate. The determination of the Committee as to the existence
of “Cause” shall be conclusive on the Participant and the Company.

 

(g)                “Change in Control” means and includes the occurrence of any
one of the following events but shall specifically exclude a Public Offering:

 

(i)       during any consecutive 12-month period, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of such Board, provided that
any person becoming a director after the beginning of such 12-month period and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

 

(ii)       any Person, other than a Principal Stockholder, becomes a Beneficial
Owner, directly or indirectly, of either (A) 50% or more of the then-outstanding
shares of common stock of the Company (“Company Common Stock”) or (B) securities
of the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of
directors (the “Company Voting Securities”); provided, however, that for
purposes of this subsection (ii), the following acquisitions of Company Common
Stock or Company Voting Securities shall not constitute a Change in Control: (w)
an acquisition directly or indirectly from the Company, (x) an acquisition by
the Company or a Subsidiary, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or

 



 

 

 

(iii)       the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation or other entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than (x)
the Company or any Subsidiary, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 50% or more of the total common stock or 50% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”).

 

(h)                “Code” means the Internal Revenue Code of 1986, as amended
from time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.

 

(i)                 “Committee” means the committee of the Board described in
Article 4.

 

(j)                 “Company” means Checkpoint Therapeutics, Inc., a Delaware
corporation, or any successor corporation.

 



 

 

 

(k)                “Continuous Service” means the absence of any interruption or
termination of service as an employee, officer, consultant or director of the
Company or any Affiliate, as applicable; provided, however, that for purposes of
an Incentive Stock Option “Continuous Service” means the absence of any
interruption or termination of service as an employee of the Company or any
Parent or Subsidiary, as applicable, pursuant to applicable tax regulations.
Continuous Service shall not be considered interrupted in the following cases:
(i) a Participant transfers employment between the Company and an Affiliate or
between Affiliates, (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, (iii) a Participant
transfers from being an employee of the Company or an Affiliate to being a
director of the Company or of an Affiliate, or vice versa, (iv) in the
discretion of the Committee as specified at or prior to such occurrence, a
Participant transfers from being an employee of the Company or an Affiliate to
being a consultant to the Company or of an Affiliate, or vice versa, or (v) any
leave of absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).

 

(l)                 “Covered Employee” means a covered employee as defined in
Code Section 162(m)(3).

 

(m)              “Deferred Stock Unit” means a right granted to a Participant
under Article 9 to receive Shares (or the equivalent value in cash or other
property if the Committee so provides) at a future time as determined by the
Committee, or as determined by the Participant within guidelines established by
the Committee in the case of voluntary deferral elections.

 

(n)                “Disability” of a Participant means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. If the determination of Disability relates to an Incentive Stock Option,
Disability means Permanent and Total Disability as defined in Section 22(e)(3)
of the Code. In the event of a dispute, the determination of whether a
Participant is Disabled will be made by the Committee and may be supported by
the advice of a physician competent in the area to which such Disability
relates.

 

(o)                “Dividend Equivalent” means a right granted with respect to
an Award pursuant to Article 11.

 

(p)                “Effective Date” has the meaning assigned such term in
Section 3.1.

 

(q)                “Eligible Participant” means an employee, officer, consultant
or director of the Company or any Affiliate.

 

(r)                 “Exchange” means any national securities exchange on which
the Stock may from time to time be listed or traded.

 

(s)                 “Fair Market Value,” on any date, means (i) if the Stock is
listed on an Exchange, the closing sales price on such Exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on an Exchange, the mean between the bid and offered prices as quoted
by the applicable interdealer quotation system for such date, provided that if
the Stock is not quoted on an interdealer quotation system or it is determined
that the fair market value is not properly reflected by such quotations, Fair
Market Value will be determined by such other method as the Committee determines
in good faith to be reasonable and in compliance with Code Section 409A.

 



 

 

 

(t)                 “Full-Value Award” means an Award other than in the form of
an Option or SAR, and which is settled by the issuance of Stock (or at the
discretion of the Committee, settled in cash valued by reference to Stock
value).

 

(u)                “Good Reason” (or a similar term denoting constructive
termination) has the meaning, if any, assigned such term in the employment,
consulting, severance or similar agreement, if any, between a Participant and
the Company or an Affiliate; provided, however, that if there is no such
employment, consulting, severance or similar agreement in which such term is
defined, “Good Reason” shall have the meaning, if any, given such term in the
applicable Award Certificate. If not defined in either such document, the term
“Good Reason” as used herein shall not apply to a particular Award.

 

(v)                “Grant Date” of an Award means the first date on which all
necessary corporate action has been taken to approve the grant of the Award as
provided in the Plan, or such later date as is determined and specified as part
of that authorization process. Notice of the grant shall be provided to the
grantee within a reasonable time after the Grant Date.

 

(w)              “Incentive Stock Option” means an Option that is intended to be
an incentive stock option and meets the requirements of Section 422 of the Code
or any successor provision thereto.

 

(x)                “Independent Directors” means those members of the Board who
qualify at any given time as an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, as a “non-employee”
director under Rule 16b-3 of the 1934 Act, and as an “outside” director under
Section 162(m) of the Code.

 

(y)                “Non-Employee Director” means a director of the Company who
is not a common law employee of the Company or an Affiliate.

 

(z)                “Nonstatutory Stock Option” means an Option that is not an
Incentive Stock Option.

 

(aa)             “Option” means a right granted to a Participant under Article 7
of the Plan to purchase Stock at a specified price during specified time
periods. An Option may be either an Incentive Stock Option or a Nonstatutory
Stock Option.

 

(bb)            “Other Stock-Based Award” means a right, granted to a
Participant under Article 12, that relates to or is valued by reference to Stock
or other Awards relating to Stock.

 

(cc)             “Parent” means a corporation, limited liability company,
partnership or other entity which owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

 

(dd)            “Participant” means an Eligible Participant who has been granted
an Award under the Plan; provided that in the case of the death of a
Participant, the term “Participant” refers to a beneficiary designated pursuant
to Section 14.4 or the legal guardian or other legal representative acting in a
fiduciary capacity on behalf of the Participant under applicable state law and
court supervision.

 



 

 

 

(ee)             “Performance Award” means any award granted under the Plan
pursuant to Article 10.

 

(ff)               “Person” means any individual, entity or group, within the
meaning of Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or
14(d)(2) of the 1934 Act.

 

(gg)            “Plan” means the Checkpoint Therapeutics, Inc. Amended and
Restated 2015 Incentive Plan, as amended from time to time.

 

(hh)            “Principal Stockholder” means Fortress Biotech, Inc., or any
entity that is directly or indirectly affiliated with the Principal Stockholder.

 

(ii)               “Public Offering” means a public offering of any class or
series of the Company’s equity securities pursuant to a registration statement
filed by the Company under the 1933 Act or registration of the Company’s equity
securities pursuant to Section 12(b) or 12(g) of the 1934 Act.

 

(jj)               “Qualified Performance-Based Award” means an Award that is
either (i) intended to qualify for the Section 162(m) Exemption and is made
subject to performance goals based on Qualified Business Criteria as set forth
in Section 11.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

 

(kk)            “Qualified Business Criteria” means one or more of the Business
Criteria listed in Section 11.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

 

(ll)               “Restricted Stock” means Stock granted to a Participant under
Article 9 that is subject to certain restrictions and to risk of forfeiture.

 

(mm)        “Restricted Stock Unit” means the right granted to a Participant
under Article 9 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

 

(nn)            “Section 162(m) Exemption” means the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code or any successor provision thereto.

 

(oo)            “Shares” means shares of the Company’s Stock. If there has been
an adjustment or substitution with respect to the Shares (whether or not
pursuant to Article 14), the term “Shares” shall also include any shares of
stock or other securities that are substituted for Shares or into which Shares
are adjusted.

 

(pp)            “Specified Employee” has the meaning given such term in Code
Section 409A and the final regulations thereunder.

 

(qq)            “Stock” means the $0.001 par value common stock of the Company
and such other securities of the Company as may be substituted for Stock
pursuant to Article 14.

 

(rr)               “Stock Appreciation Right” or “SAR” means a right granted to
a Participant under Article 8 to receive a payment equal to the difference
between the Fair Market Value of a Share as of the date of exercise of the SAR
over the base price of the SAR, all as determined pursuant to Article 8.

 



 

 

 

(ss)              “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(tt)               “1933 Act” means the Securities Act of 1933, as amended from
time to time.

 

(uu)            “1934 Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.       EFFECTIVE DATE. The Plan became effective on March 3, 2015 (the
“Effective Date”). This second amendment and restatement of the Plan will become
effective on the date it is approved by the Company’s stockholders.

 

3.2.       TERMINATION OF PLAN. Unless earlier terminated as provided herein,
the Plan shall continue in effect until the tenth anniversary of the date the
Company’s stockholders approve this second amendment and restatement of the
Plan. The termination of the Plan on such date shall not affect the validity of
any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.

 

ARTICLE 4

ADMINISTRATION

 

4.1.       COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act or (ii) are reasonably anticipated to
become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation Committee of the Board is designated as the Committee to
administer the Plan. The Board may reserve to itself any or all of the authority
and responsibility of the Committee under the Plan or may act as administrator
of the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

 



 

 

 

4.2.       ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it deems necessary to carry out the intent
of the Plan. The Committee’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Committee with respect to the Plan are final, binding, and conclusive on all
parties and shall be given the maximum deference permitted by applicable law.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

4.3.       AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:

 

(a)       grant Awards;

 

(b)       designate Participants;

 

(c)       determine the type or types of Awards to be granted to each
Participant;

 

(d)       determine the number of Awards to be granted and the number of Shares
or dollar amount to which an Award will relate;

 

(e)       determine the terms and conditions of any Award granted under the
Plan;

 

(f)        prescribe the form of each Award Certificate, which need not be
identical for each Participant;

 

(g)       decide all other matters that must be determined in connection with an
Award;

 

(h)       establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

 

(i)        make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan;

 

(j)        amend the Plan or any Award Certificate as provided herein; and

 

(k)       adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

 

Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 5.1 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Non-Employee Directors as in effect from time to time that is approved and
administered by the Board. The Committee may not make other discretionary grants
hereunder to Non-Employee Directors.

 

 

 

 

4.4.       DELEGATION. The Committee may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to Section
16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date are
reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Committee and such delegates shall report regularly to the Committee regarding
the delegated duties and responsibilities and any Awards so granted.

 

4.5.       INDEMNIFICATION. Each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as amended from time to
time, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.       NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2
and Section 15.1, the aggregate number of Shares reserved and available for
issuance pursuant to Awards granted under the Plan shall be 5,000,000. The
maximum number of Shares that may be issued upon exercise of Incentive Stock
Options granted under the Plan shall be 5,000,000. The maximum aggregate number
of Shares associated with any Award granted under the Plan in any calendar year
to any one Non-Employee Director shall be 100,000 Shares.

 

5.2.       SHARE COUNTING. Shares covered by an Award shall be subtracted from
the Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.

 

(a)       To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares originally
subject to the Award will be added back to the Plan share reserve and again be
available for issuance pursuant to Awards granted under the Plan.

 

(b)       Shares subject to Awards settled in cash will be added back to the
Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.

 



 

 

 

(c)       Shares withheld or repurchased from an Award or delivered by a
Participant to satisfy minimum tax withholding requirements will be added back
to the Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.

 

(d)       If the exercise price of an Option is satisfied in whole or in part by
delivering Shares to the Company (by either actual delivery or attestation), the
number of Shares so tendered (by delivery or attestation) shall be added to the
Plan share reserve and will be available for issuance pursuant to Awards granted
under the Plan.

 

(e)       To the extent that the full number of Shares subject to an Option or
SAR is not issued upon exercise of the Option or SAR for any reason, including
by reason of net-settlement of the Award, the unissued Shares originally subject
to the Award will be added back to the Plan share reserve and again be available
for issuance pursuant to other Awards granted under the Plan.

 

(f)       To the extent that the full number of Shares subject to an Award other
than an Option or SAR is not issued for any reason, including by reason of
failure to achieve maximum performance goals, the unissued Shares originally
subject to the Award will be added back to the Plan share reserve and again be
available for issuance pursuant to Awards granted under the Plan.

 

(g)       Substitute Awards granted pursuant to Section 14.9 of the Plan shall
not count against the Shares otherwise available for issuance under the Plan
under Section 5.1.

 

(h)       Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

 

5.3.       STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

5.4.       LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to
the contrary (but subject to adjustment as provided in Article 15):

 

(a)       Options. The maximum number of Options granted under the Plan in any
calendar year to any one Participant shall be for 2,000,000 Shares.

 

(b)       SARs. The maximum number of Stock Appreciation Rights granted under
the Plan in any calendar year to any one Participant shall be with respect to
2,000,000 Shares.

 

(c)       Performance Awards. With respect to any calendar year (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in
cash or property other than Shares shall be $10,000,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 2,000,000 Shares. For purposes of applying these
limits in the case of multi-year performance periods, the amount of cash or
property or number of Shares deemed paid with respect to any calendar year is
the total amount payable or Shares earned for the performance period divided by
the number of calendar years in the performance period.

 



 

 

 

ARTICLE 6

ELIGIBILITY

 

6.1.       GENERAL. Awards may be granted only to Eligible Participants.
Incentive Stock Options may be granted only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code. Eligible Participants who are service providers to an
Affiliate may be granted Options or SARs under this Plan only if the Affiliate
qualifies as an “eligible issuer of service recipient stock” within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.       GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:

 

(a)       EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.9)
shall not be less than the Fair Market Value as of the Grant Date.

 

(b)       PROHIBITION ON REPRICING. Except as otherwise provided in Article 14,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price of the original
Option, or otherwise, and (iii) the Company may not repurchase an Option for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option is lower than the exercise price per share
of the Option.

 

(c)       TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

 

(d)       PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, and the methods by
which Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.

 

(e)       EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.

 

(f)       NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

 



 

 

 

(g)       NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend
Equivalents.

 

7.2.       INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.       GRANT OF Stock Appreciation Rights. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:

 

(a)       RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant has the
right to receive, for each Share with respect to which the SAR is being
exercised, the excess, if any, of (i) the Fair Market Value of one Share on the
date of exercise; over (ii) the base price of the SAR as determined by the
Committee and set forth in the Award Certificate, which shall not be less than
the Fair Market Value of one Share on the Grant Date.

 

(b)       PROHIBITION ON REPRICING. Except as otherwise provided in Article 14,
without the prior approval of stockholders of the Company: (i) the base price of
a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the original SAR, or
otherwise, and (iii) the Company may not repurchase a SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the SAR is lower than the base price per share of the SAR.

 

(c)       TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which a SAR may be exercised in whole or in part. Except for
SARs granted to Participants outside the United States, no SAR shall be
exercisable for more than ten years from the Grant Date.

 

(d)       NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the SAR.

 

(e)       NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend
Equivalents.

 

(f)       OTHER TERMS. All SARs shall be evidenced by an Award Certificate.
Subject to the limitations of this Article 8, the terms, methods of exercise,
methods of settlement, form of consideration payable in settlement (e.g., cash,
Shares or other property), and any other terms and conditions of the SAR shall
be determined by the Committee at the time of the grant and shall be reflected
in the Award Certificate.

 



 

 

 

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

 

9.1.       GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS. The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

 

9.2.       ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units
or Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have all of the rights of a stockholder
with respect to Restricted Stock, but none of the rights of a stockholder with
respect to Restricted Stock Units or Deferred Stock Units until such time as
Shares of Stock are paid in settlement of such Awards. Unless otherwise provided
in the applicable Award Certificate, Restricted Stock will be entitled to full
dividend rights, and any dividends paid thereon will be paid or distributed to
the holder no later than the end of the calendar year in which the dividends are
paid to stockholders or, if later, the 15th day of the third month following the
date the dividends are paid to stockholders.

 

 

9.3.       FORFEITURE. Subject to the terms of the Award Certificate and except
as otherwise determined by the Committee at the time of the grant of the Award
or thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

 

9.4.       DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 

ARTICLE 10

PERFORMANCE AWARDS

 

10.1.       GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
any Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.

 



 

 

 

10.2.       PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the modification, adjustment, change or
elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.

 

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

 

11.1.       OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan
are intended to enable Options and Stock Appreciation Rights granted hereunder
to any Covered Employee to qualify for the Section 162(m) Exemption.

 

11.2.       OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department or function within the Company or an Affiliate:

 

—  Revenue —  Sales —  Profit (net profit, gross profit, operating profit,
economic profit, profit margins or other corporate profit measures) —  Earnings
(EBIT, EBITDA, earnings per share, or other corporate earnings measures) —  Net
income (before or after taxes, operating income or other income measures) — 
Cash (cash flow, cash generation or other cash measures) —  Stock price or
performance —  Total shareholder return (stock price appreciation plus
reinvested dividends divided by beginning share price) —  Economic value added
—  Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales) —  Market share —  Improvements in capital structure

 



 

 

 

—  Expenses (expense management, expense ratio, expense efficiency ratios or
other expense measures) —  Business expansion or consolidation (acquisitions,
divestitures, in-licensing or product acquisitions) —  Market capitalization — 
Clinical and regulatory milestones —  Corporate financing activities —  Supply,
production and manufacturing milestones —  Corporate partnerships or strategic
alliances

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, on an adjusted basis, in percentages, or in
terms of growth from period to period or growth rates over time, as well as
measured relative to the performance of a group of comparator companies, or a
published or special index, or a stock market index, that the Committee deems
appropriate. Any member of a comparator group or an index that ceases to exist
during a measurement period shall be disregarded for the entire measurement
period. Performance Goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Performance measures may but need
not be determinable in conformance with generally accepted accounting
principles.

 

11.3.       PERFORMANCE GOALS. Each Qualified Performance-Based Award (other
than a market-priced Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Criteria, together
with the satisfaction of any other conditions, such as continued employment, as
the Committee may determine to be appropriate; provided, however, that the
Committee may provide, either in connection with the grant thereof or by
amendment thereafter, that achievement of such performance goals will be waived,
in whole or in part, upon (i) the termination of employment of a Participant by
reason of death or Disability, or (ii) the occurrence of a Change in Control. In
addition, the Committee has the right, in connection with the grant of a
Qualified Performance-Based Award, to exercise negative discretion to determine
that the portion of such Award actually earned, vested and/or payable (as
applicable) shall be less than the portion that would be earned, vested and/or
payable based solely upon application of the applicable performance goals.

 

11.4.       INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee
may provide in any Qualified Performance-Based Award, at the time the
performance goals are established, that any evaluation of performance shall
exclude or otherwise objectively adjust for any specified circumstance or event
that occurs during a performance period, including by way of example but without
limitation the following: (a) asset write-downs or impairment charges; (b)
litigation or claim judgments or settlements; (c) the effect of changes in tax
laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs; (e) unusual
or infrequently occurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year; (f)
acquisitions or divestitures; (g) any other specific, unusual or nonrecurring
events, or objectively determinable category thereof, including discontinued
operations or a change in our fiscal year, and (h) foreign exchange gains and
losses. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility.

 



 

 

 

11.5.       CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

 

11.6.       AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of
Shares that may be granted in any one-year period to a Participant in designated
forms of stock-based Awards, and (ii) the maximum aggregate dollar amount that
may be paid with respect to cash-based Awards under the Plan to any one
Participant in any fiscal year of the Company.

 

 

ARTICLE 12

DIVIDEND EQUIVALENTS

 

12.1.       GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents will be paid or distributed
when accrued or be deemed to have been reinvested in additional Shares or
otherwise reinvested. Unless otherwise provided by the Committee or in the Award
Certificate, Dividend Equivalents will be paid or distributed to the Participant
no later than the end of the calendar year in which the dividends are paid to
stockholders or, if later, the 15th day of the third month following the date
the dividends are paid to stockholders.

 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1.       GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value per Share or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1.       AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 



 

 

 

14.2.       FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee,
payment of Awards may be made in cash, Stock, a combination of cash and Stock,
or any other form of property as the Committee shall determine. In addition,
payment of Awards may include such terms, conditions, restrictions and/or
limitations, if any, as the Committee deems appropriate, including, in the case
of Awards paid in the form of Stock, restrictions on transfer and forfeiture
provisions. Further, payment of Awards may be made in the form of a lump sum, or
in installments, as determined by the Committee.

 

14.3.       LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that Nonstatutory Stock
Options may be transferred without consideration to members of a Participant’s
immediate family (“Immediate Family Members”), to trusts in which such Immediate
Family Members have more than fifty percent (50%) of the beneficial interest, to
foundations in which such Immediate Family Members (or the Participant) control
the management of assets, and to any other entity (including limited
partnerships and limited liability companies) in which the Immediate Family
Members (or the Participant) own more than fifty percent (50%) of the voting
interest; and, provided, further, that the Committee may (but need not) permit
other transfers (other than transfers for value) where the Committee concludes
that such transferability (i) does not result in accelerated taxation, (ii) does
not cause any Option intended to be an Incentive Stock Option to fail to be
described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

 

14.4.       BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Committee.

 

14.5.       STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any Exchange or automated quotation
system on which the Stock is listed, quoted, or traded. The Committee may place
legends on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

 

14.6.       EFFECT OF A CHANGE IN CONTROL. Upon the occurrence of a Change in
Control: (i) outstanding Options, SARs, and other Awards in the nature of rights
that may be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon an assumed achievement of all relevant performance goals at
the “target” level, and there shall be a prorata payout to Participants within
sixty (60) days following the Change in Control (unless a later date is required
by Section 17.3 hereof), based upon the length of time within the performance
period that has elapsed prior to the Change in Control. Any Awards shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options.

 



 

 

 

14.7.       ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event
has occurred as described in Section 14.6 above, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare. The Committee
may discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.7. Notwithstanding
anything in the Plan, including this Section 14.7, the Committee may not
accelerate the payment of any Award if such acceleration would violate Section
409A(a)(3) of the Code.

 

14.8.       FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.

 

14.9.       SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.       MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include: (i)
adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
outstanding Options or SARs that would constitute a modification or substitution
of the stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be
treated as the grant of a new stock right or change in the form of payment for
purposes of Code Section 409A. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Sections 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

 



 

 

 

15.2       DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the fair market value of the underlying Stock, as of a
specified date associated with the transaction (or the per-shares transaction
price), over the exercise or base price of the Award, (v) that performance
targets and performance periods for Performance Awards will be modified,
consistent with Code Section 162(m) where applicable, or (vi) any combination of
the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.

 

15.3       GENERAL. Any discretionary adjustments made pursuant to this Article
14 shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 14 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1.       AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, constitute
a material change requiring stockholder approval under applicable laws, policies
or regulations or the applicable listing or other requirements of an Exchange,
then such amendment shall be subject to stockholder approval; and provided,
further, that the Board or Committee may condition any other amendment or
modification on the approval of stockholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable (i) to
comply with the listing or other requirements of an Exchange, or (ii) to satisfy
any other tax, securities or other applicable laws, policies or regulations.
Except for any mandatory adjustments to the Plan and Awards contemplated by
Section 15.1, without the prior approval of the stockholders of the Company, the
Plan may not be amended to permit: (i) the exercise price or base price of an
Option or SAR to be reduced, directly or indirectly, (ii) an Option or SAR to be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, or (iii) the Company to repurchase an
Option or SAR for value (in cash or otherwise) from a Participant if the current
Fair Market Value of the Shares underlying the Option or SAR is lower than the
exercise price or base price per share of the Option or SAR.

 

16.2.       AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 



 

 

 

(a)       Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or SAR for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment or termination over the exercise or base price of
such Award);

 

(b)       The original term of an Option or SAR may not be extended without the
prior approval of the stockholders of the Company;

 

(c)       Except as otherwise provided in Article 14, without the prior approval
of the stockholders of the Company: (i) the exercise price or base price of an
Option or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR
may not be cancelled in exchange for cash, other Awards, or Options or SARs with
an exercise or base price that is less than the exercise price or base price of
the original Option or SAR, or otherwise, and (iii) the Company may not
repurchase an Option or SAR for value (in cash or otherwise) from a Participant
if the current Fair Market Value of the Shares underlying the Option or SAR is
lower than the exercise price or base price per share of the Option or SAR; and

 

(d)       No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

 

16.3.       COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1.       RIGHTS OF PARTICIPANTS.

 

(a)       No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

(b)       Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.

 



 

 

 

(c)       Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 15, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company or any of its
Affiliates.

 

(d)       No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

 

17.2.       WITHHOLDING. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the amount required to be withheld in accordance
with applicable tax requirements, all in accordance with such procedures as the
Committee approves (which procedures may permit withholding up to the maximum
individual statutory rate in the applicable jurisdiction as may be permitted
under then-current accounting principles to qualify for equity classification).
All such elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

17.3.        SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

(a)       It is intended that the payments and benefits provided under the Plan
and any Award shall either be exempt from the application of, or comply with,
the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

 

(b)       Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the non-409A-conforming event.

 



 

 

 

(c)       If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.

 

(d)       Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, if any amount or benefit that would constitute Non-Exempt Deferred
Compensation would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee, then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Participant’s separation from service (or, if the
Participant dies during such period, within 30 days after the Participant’s
death) (in either case, the “Required Delay Period”); and (ii) the normal
payment or distribution schedule for any remaining payments or distributions
will resume at the end of the Required Delay Period.

 

(e)       If, pursuant to an Award, a Participant is entitled to a series of
installment payments, such Participant’s right to the series of installment
payments shall be treated as a right to a series of separate payments and not to
a single payment. For purposes of the preceding sentence, the term “series of
installment payments” has the meaning provided in Treas. Reg. Section
1.409A-2(b)(2)(iii) (or any successor thereto).

 

(f)       Whenever an Award conditions a payment or benefit on the Participant’s
execution and non-revocation of a release of claims, such release must be
executed and all revocation periods shall have expired within 60 days after the
date of termination of the Participant’s employment; failing which such payment
or benefit shall be forfeited. If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such 60-day period. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (d) above, (i) if such 60-day
period begins and ends in a single calendar year, the Company may make or
commence payment at any time during such period at its discretion, and (ii) if
such 60-day period begins in one calendar year and ends in the next calendar
year, the payment shall be made or commence during the second such calendar year
(or any later date specified for such payment under the applicable Award), even
if such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period. In other words, a Participant
is not permitted to influence the calendar year of payment based on the timing
of signing the release.

 

(g)       The Company shall have the sole authority to make any accelerated
distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).

 



 

 

 

17.4.       UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.

 

17.5.       RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.

 

17.6.       EXPENSES. The expenses of administering the Plan shall be borne by
the Company and its Affiliates.

 

17.7.       TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

17.8.       GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

17.9.       FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.

 

17.10.       GOVERNMENT AND OTHER REGULATIONS.

 

(a)       Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

 

(b)       Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 



 

 

 

17.11.       GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Certificates shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

17.12.       SEVERABILITY. In the event that any provision of this Plan is found
to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

 

17.13.       NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

The foregoing is hereby acknowledged as being the Checkpoint Therapeutics, Inc.
Amended and Restated 2015 Incentive Plan, which was amended and restated
effective as of June 14, 2017.

 

 

  CHECKPOINT THERAPEUTICS, INC.           By:  James F. Oliviero III           
Its:  President & CEO 

 



 

 

